Per Curiam,
The ground of this action was that the defendant had wrongfully and maliciously injured one of the plaintiffs, a boy ten years of age, causing permanent deafness. The only assignment of error pressed at the argument relates to the refusal of the court to instruct the jury that any recovery by the plaintiffs should be restricted to compensatory damages. A witness to the occurrence, called by the plaintiffs, testified that the defendant seized the boy by the neck and threw him violently against an iron box or slot machine, and at the same time kicked him. It appeared from the testimony of the defendant, that his son and the plaintiff, who were near the same age, had quarreled on the street and his son had returned home and told him of the occurrence. More than fifteen minutes afterwards, while the defendant was seated in a chair on the pavement, in front of his house, reading a newspaper, the plaintiff, who was on the opposite side of the street, was pointed out to him as the boy who had quarreled with his son, and he crossed the street to where the boy stood. Whatever he then did was not in defense of his son nor in sudden heat or excitement because his son had been beaten by the plaintiff. Whether under the circumstances it was wanton and vindictive, was a question for the jury and it was properly submitted.
The judgment is affirmed.